Title: To Thomas Jefferson from James Melvin, 10 December 1807
From: Melvin, James
To: Jefferson, Thomas


                        
                            
                        10 Oct.-10 Dec. 1807
                     
                        
                        
                     
                        
                           1807
                           Thomas Jefferson Esqr. To James Melvin
                           Dr.
                           
                        
                        
                           Oct. 10
                           To
                           making 4 suits Livery for Servants 24/— Cotton 1/—
                           25.
                           
                        
                        
                           
                           "
                           8 Yds. Blue cloth @ 4/75 Backs 1/33½ 2 Yds. scarlet @ 4/50
                           48.
                           33½
                        
                        
                           
                           "
                           14 Yds. corduroy @ 1/ 25 9 Yds Linen @ /50 6 doz. Buttons @ /37 ½
                           24.
                           25
                        
                        
                           
                           "
                           4 doz Buttons @ /25 Buttons for Pantaloons 1/—
                           2.
                           
                        
                        
                           
                           "
                           7 Yds. silver Lace @ 1 /50 Trimmings for all 4 /—
                           
                              14.
                           
                           
                              50
                           
                        
                        
                           
                           
                           
                              114.08
                           
                           
                           
                        
                        
                           12
                           "
                           making Coat 3/50 Linen and sleeve linings 1/—
                           4.
                           50
                        
                        
                           
                           "
                           2 Yds. Blue cloth @ 8/50 1½ doz Buttons @ /75
                           18.
                           12½
                        
                        
                           
                           "
                           Silk Twist thread and Padding /75
                           .
                           75
                        
                        
                           
                           "
                           making cassimere coat 3.50 Linen and sleeve linings 1/
                           4.
                           50
                        
                        
                           
                           "
                           4¾ Yds cassimere @ 3/25 1½ doz. Buttons @ /75
                           16.
                           56
                        
                        
                           
                           "
                           Silk Twist thread and padding /75
                           .
                           75
                        
                        
                           Novr. 4
                           "
                           making Breeches 1/50 Linen /50 Buttons /37½
                           2.
                           37½
                        
                        
                           
                           "
                           3 Yds corduroy @ 1/50 Trimmings /25
                           4. 
                           75
                        
                        
                           12
                           "
                           facing [b]under vests 2/75 2¼ Yds crimson velvet @5/
                           14.
                           
                        
                        
                           14
                           "
                           making 2 Dr. Drawers 1/ 3½ Yds. Flannel @ 1/
                           4.
                           50
                        
                        
                           Decr. 10
                           "
                           making Breeches 1/75 3 doz. Buttons @ /25
                           2.
                           50
                        
                        
                           
                           "
                           3½ Yds fustain @ /50 Trimmings /37½
                           
                              2.
                           
                           
                              12½
                           
                        
                        
                           
                           
                           
                              Th:J 75.44
                           
                           $ 189.
                           52
                        
                     
                  
                        
                            
                        
                    